DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicants’ submission filed 20 October 2022 has been entered. Claim 3 has been cancelled while claims 1-2, 4, and 7-8 remain pending. All arguments have been fully considered. The status of each prior ground rejection is set forth below.

Status of Prior Rejections/Response to Arguments
RE: Objection of the Drawings under 37 CFR 1.84(p)(5):
	Applicants have traversed the objection on the grounds that the specification has been amended to include all reference characters in Figure 6a. In response, the amendment to the specification overcomes the stated objection to the drawings. Thus, the objection is withdrawn.  

RE: Objection of the Specification and Claims:
	Applicants have traversed the objection on the grounds that the specification and claims have been amended to fix various minor grammatical and typographical errors. In response, the amendment to both the specification and claims overcome the stated objections. Thus, the objections are withdrawn.  

RE: Rejection of claim 7 under 35 USC 112(a):
	Applicants have traversed the rejection, asserting that the claim has been amended to now identify the species of administered immunotherapeutic agents for the treatment of tumors, pathogenic infections, or autoimmune diseases, which are thereby supported by the original disclosure. 
In response, the amendment to the claim overcomes the stated written description rejection. Thus, the rejection is withdrawn.  

RE: Rejection of claims 1-4 and 7-8  under 35 USC 103 over Riley et al in view of Musunuru et al and Wikimedia:
The amendment to claim 1 necessitating the elimination of all of HLA-A, -B, and -C in the HLA null 293T cell line obviates the current rejection on record. Thus, the rejection is withdrawn.
Applicants’ arguments with respect to claims 1-4 and 7-8 have been considered but are moot in view of the new ground of rejection set forth below.

New Grounds of Rejection
Claim Interpretation
	Claim 1 is directed to an artificial antigen presenting cells which expresses one or more HLA molecules selected from the group consisting of human leukocyte antigen (HLA)-A, -B, and -C; and a co-stimulatory molecule group consisting of CD80, CD83, CD54, CD32, 4-1BBL, and CD70, wherein the artificial antigen presenting cell is derived from a human leukocyte antigen (HLA) null 293T cell line. The claim now defines the HLA null 293T cell line as a cell line in which the HLA-A, -B and -C genes are eliminated in a genome by using a CRISPR-Cas9 system, and wherein the CRISPR-Cas9 system comprises single guide RNAs (sgRNAs) targeting each of HLA-A exon 2 (SEQ ID NO: 1) and exon 3 (SEQ ID NO: 2); HLA-B exon 2 (SEQ ID NO: 3) and exon 3 (SEQ ID NO: 4), and HLA-C exon 2 (SEQ ID NO: 5) and exon 3 (SEQ ID NO: 6).
In the instant claim, the manner in which the HLA-A, -B, and -C genes are eliminated I nthe 293T cell is determined to be a product-by-process limitation.  Product-by-process limitations are considered only in so far as the method of production imparts distinct structural or chemical characteristics or properties to the product. Therefore, if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  See MPEP 2113. In the instant case, the method by which the HLA-A, -B, and -C genes are eliminated in the cell has the effect that the cell is HLA-A, -B, and -C null. Thus, so long as the cells are rendered null through means of genomic editing and not inherently null for the MHC Class I molecules, the extent or precision of the functional knockout is inconsequential. Therefore, the targeted excision of exons 2 and 3 or complete knockout of the HLA molecules will maintain the functional deletion and potential restoration of each molecule. Accordingly, the instant claim is ultimately directed to a cell which: 1) is an 293T cell that is null for HLA-A, -B, and -C, and 2) does express at least one of an exogenous HLA-A, -B, and/or -C molecule and one or more of the listed co-stimulating molecules.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Latouche et al (Nature Biotechnology, 2000) in view of Meissner et al (US10968426B2, priority date 08 May 2015) as evidenced by Zhang et al (Genet Vaccines Ther, 2004).

Regarding claim 1: The instant claim includes product-by-process language. The effect of the product-by-process language is discussed above – see Claim Interpretation -– and included herein. 

Latouche et al disclose artificial antigen-presenting cells (aAPCs) that can be used to stimulate T cells of any patient of a given human leukocyte antigen (HLA) type (Abstract). 
In one embodiment of the experiment, aAPCs restricted to the HLA class I A2.1 molecule (AAPCA2) are generated through the use of replication-incompetent retroviral vectors to sequentially transduce NIH/3T3 fibroblasts with five vectors encoding, respectively, human B7.1 (CD80), ICAM-1 (CD54), LFA-3, human β2-microglobulin, and HLA A2.1 (Figure 1A; Page 405, Construction of aAPCs).
However, Latouche et al do not disclose aAPCs derived from a 293T cell line null for HLA-A, -B, and -C, wherein a CRISPR-Cas9 system is employed to eliminate each HLA molecule.
Meissner et al disclose the generation of universal donor stem cell lines which do not express one or more human leukocyte antigens (e.g., HLA-A, HLA-B and/or HLA-C) corresponding to MHC-I human leukocyte antigens, thereby rendering such cells hypoimmunogenic (Abstract).
In one embodiment of the invention, Meissner et al teach the use of dual sgRNAs within a CRISPR-Cas9 system to eliminate either HLA-A or HLA-B and HLA-C in both Hues8 embryonic stem cells and HEK 293T cells (Figures 14A-14J; Column 7, Lines 25-67 – Column 8, Lines 1-18; Figure 27; Column 11, Lines 49-53; Column 27, Line 45 - Column 28, Line 62). A cell that has a knocked-out HLA-A gene, HLA-B gene, and/or HLA-C gene may exhibit reduced or eliminated expression of each knocked-out gene (Figures 13A-13J; Column 27, Lines 55-58). 
In another embodiment of the invention, HLA Razors are employed to knockout HLA-A, -B, and -C function in 293T and Hues9. These HLA Razors, which are CRISPR gRNAs, allow the simultaneous deletion of all MHC class I alleles by targeting a conserved region in the HLA genes. Meissner et al further state that any guide that targets the conserved regions may be identified or classified as an HLA Razor (Figures 21A-21D; Column 40, Lines 56-66). 
Therefore, it would have been prima facie obvious to derive the aAPCs of Latouche et al from the HLA null 293T cell line of Meissner et al, as the HLA null 293T cell line is first and foremost of the same species as the exogenous HLA donors detailed in Latouche et al – thus lessening the probability of an adverse reaction – and would also serve as a hypoimmunogenic foundation for the aAPCs. Furthermore, Zhang et al detail that 293T cells have an increased transfection efficiency compared to NIH/3T3 fibroblasts, which would allow for a greater uptake of the desired exogenous HLA and co-stimulatory molecule(s) (Page 7; Figure 3). As such, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to produce a hypoimmunogenic aAPC that can be sensitized with any particular antigen, thereby having utility in a variety of treatment methods, and would have had a reasonable expectation of success due to the protocols expanded upon in Latouche et al (Page 405, Construction of aAPCs) and Meissner et al (Column 7, Lines 25-67 – Column 8, Lines 1-18; Column 11, Lines 49-53; Column 27, Line 45 - Column 28, Line 62; Column 40, Lines 56-66). This conclusion of obviousness is based on a teaching, suggestion, and motivation in the art by Meissner et al and Zhang et al (Figure 3). 
	Consequently, Latouche et al as modified by Meissner et al render obvious an artificial antigen presenting cell (aAPC) which express exogenous HLA-A2.1, B7.1 (CD80), ICAM-1 (CD54), LFA-3, and β2-microglobulin, wherein the aAPC is derived from a CRISPR-Cas9 HLA-A, -B, and -C null 293T cell line. This generated aAPC coupled with the product-by-process interpretation set forth above reads on the aAPC of the instant disclosure, as described in claim 1. 

Regarding claims 2 and 4: Following the discussion of claim 1 above, as aforementioned, Latouche et al teach the retroviral transduction of NIH/3T3 mouse fibroblasts with a single HLA–peptide complex along with the human accessory molecules B7.1 (CD80), ICAM-1 (CD54), and LFA-3 (Page 405, Construction of aAPCs). Therefore, Latouche et al as modified by Meissner et al render obvious the preparation of aAPCs wherein nucleic acid encoding an HLA molecule and co-stimulating molecule group is introduced into the HLA null 293T cells (claim 2) via a viral vector (claim 4). 

Regarding claim 7: Following the discussion of claim 1 above, Latouche et al teach the potent induction and expansion of cytotoxic T lymphocytes (CTLs) against multiple peptides presented in the context of HLA-A2.1. As such, Latouche et al investigated three epitopes derived from influenza matrix, MART-1, and gp100 proteins. It was found that high-level cell surface expression of B7.1 (CD80), ICAM-1 (CD54), LFA-3, and single MHC class I–peptide complexes is sufficient to effectively induce strong antigen-specific CTL responses in human peripheral blood cells (Page 405, Column 1-Column 2).
However, Latouche et al do not teach the administration of the generated aAPCs for the treatment of tumors, pathogenic infections, or autoimmune diseases.
Meissner et al state that the universal stem cells –  or HLA null 293 T cells – may be used to diagnose, monitor, treat and/or cure the presence or progression of a disease or condition in a subject (Column 26, Lines 39-41). That disclosure, coupled with the implicit motivation to treat human condition, renders obvious the use of the sensitized aAPCs detailed in Latouche et al as modified by Meissner et al for the treatment of tumors, pathogenic infections, or autoimmune disease - as detailed in the instant claim. 

Regarding claim 8: Following the discussion of claim 1 above, Latouche et al teach the co-culture of highly purified T cells with aAPCs expressing the MART-1 (AAPCA2M) or gp100 (AAPCA2G) derived peptide, using aAPCs expressing the flu peptide (AAPCA2F) as control. After two rounds of stimulation with AAPCA2G or AAPCA2M, CD8+ T-cell yields increased 8- to 30-fold. However, after two rounds of stimulation with AAPCA2F, CD8+ T-cell yields increased 25- to 80-fold. Regardless, CD8+ T cells are highly activated, as indicated by their elevated expression of CD25, CD69, and HLA DR (Figure 4; Page 406, Artificial APCs efficiently induce…). Therefore, Latouche et al as modified by Meissner et al render obvious a method for proliferating T cells in vitro, as the flu peptide-, MART-1, and gp100-sensitized aAPCs led to the enhanced activation – and thus proliferation – of CD8+ T cells following co-culture with the aAPCs. This method reads on the method recited in the instant claim. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633